           Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      UNITED STATES OF AMERICA, et
        al.,                                          CASE NO. 2:70-CV-09213-RSM
11
                              Plaintiff,              Subproceeding No. 89-3-12 (Shellfish)
12
               v.                                     PERMANENT INJUNCTION
13
        STATE OF WASHINGTON, et al.,
14
                              Defendant.
15

16         On May 8, 2015, the Skokomish Indian Tribe (“Skokomish”) filed a Request for Dispute

17 Resolution under § 9 of the Revised Shellfish Implementation Plan (“RFD”), requesting the

18 Court resolve ongoing disputes between Skokomish and Gold Coast Oyster, LLC (“Gold

19 Coast”). Dkt. 1. On January 31, 2020, the Court entered an Order on Request for Dispute

20 Resolution and, on April 20, 2020, entered an Amended Order on Request for Dispute

21 Resolution (“Order”). Dkt. 122, 142. In the Order, the Court found Gold Coast violated the

22 Revised Shellfish Implementation Plan (“SIP”). Id. The Court found Skokomish and the Port

23 Gamble S’Klallam and the Jamestown S’Klallam Tribes (S’Klallam”) had not shown they were

24


     PERMANENT INJUNCTION - 1
           Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 2 of 10



 1 entitled to compensatory damages, but found a permanent injunction was appropriate in this

 2 case. Id. at p. 30.

 3          The Court directed the parties to meet and confer and present a stipulated proposed order

 4 detailing appropriate injunctive relief. Dkt. 122, p. 30-31. If the parties were unable to agree on a

 5 stipulated proposed order, the Court directed Skokomish and S’Klallam to present a proposed

 6 order and directed Gold Coast and any interested party to file responses to the proposed order. Id.

 7 at p. 30. Skokomish and S’Klallam each filed a Proposed Order on March 5, 2020. Dkt. 132,

 8 133. Gold Coast filed a Response on March 25, 2020. Dkt. 137. Squaxin Island Tribe submitted

 9 its Response on April 9, 2020. Dkt. 138. Skokomish filed a reply on April 13, 2020. Dkt. 139.

10 S’Klallam filed a Reply on April 14, 2020. Dkt. 140.

11          After review of the relevant record and the Proposed Orders, Responses, and Replies, the

12 Court enters the following permanent injunction that is unique to the particular facts of this case.

13 This Permanent Injunction is applicable only to the parties in this case as related to issues raised

14 in the RFD.

15          I.      Definitions

16          For the purposes of this Permanent Injunction only:
17
           1.      The term “SIP” means the Revised Shellfish Implementation Plan (C70-9213, Dkt.
18
                   No. 14331);
19
            2.      The term “PSA” means the Partial Settlement Agreement (Sp. 89-3-12, Dkt. No.
20
                    63);
21
            3.      The term “Order” means the Amended Order on Request for Dispute Resolution
22
                    (Sp. 89-3-12, Dkt. No. 142);
23

24


     PERMANENT INJUNCTION - 2
            Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 3 of 10



 1           4.         The following are individually a “Party” and collectively the “Parties” to the

 2                      Permanent Injunction: the Skokomish Indian Tribe, Jamestown S’Klallam Tribe,

 3                      Lower Elwha Klallam Tribe, Port Gamble S’Klallam Tribe, Suquamish Indian

 4                      Tribe, Gold Coast Oyster, LLC and their respective officers, agents, servants,

 5                      employees, attorneys and any other persons who are in active concert or

 6                      participation with any of the foregoing persons or entities;

 7           5.         Shellfishing Activities means any cultivating, enhancing, producing, harvesting,

 8                      removing, or transferring of shellfish on a Property; 1 and

 9           6.         The term “Property” means real property located in the State of Washington that

10                      has a tideland in Hood Canal, on which:

11                     a. Gold Coast Oyster, LLC holds any active registration, license or permit

12                          (including but not limited to Aquatic Farm Registrations, Harvest Site

13                          Certifications, Emerging Commercial Fishery Permits/Licenses, Trial

14                          Commercial Fishery Permits/Licenses, and/or US Army Corps of Engineer

15                          issued Permits/Licenses); or

16                     b.    Gold Coast Oyster, LLC controls by agreement, contract, lease, license or by

17                          other arrangement; or

18                     c. Gold Coast Oyster, LLC engages in Shellfishing Activities.

19           II.         Required Conduct for All Parties

20                  1. All Parties shall comply with all provisions of the SIP and the PSA.

21                  2. Conditions Applicable to Shellfishing Activities:

22

23
             1
                 The Court reiterates the definition of Shellfishing Activities is applicable to this Permanent Injunction
24 only based on evidence of Gold Coast’s conduct and activities.


     PERMANENT INJUNCTION - 3
          Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 4 of 10



 1                  a. Except for the notice requirements set forth in this Permanent Injunction,

 2                      Tribal notice requirements have been satisfied and no notices, as required

 3                      under the SIP, need to be re-served prior to a Tribe conducting

 4                      inspections, surveys, and/or population estimates on each Property.

 5                  b. A Party shall not, for any reason whatsoever, obstruct, limit or restrict any

 6                      other Party’s access or inspections, surveys, and/or population estimates.

 7                  c. A Party must conduct inspections, surveys, and/or population estimates on

 8                      each Property prior to engaging in any Shellfishing Activities on that

 9                      Property.

10                          i. The survey must be consistent with or more precise than those

11                              utilized by the State of Washington.

12                         ii. Gold Coast is required to engage a biologist or similarly qualified

13                              expert, using sound and accepted management methods, to perform

14                              surveys and population estimates and to determine the “sustainable

15                              harvest biomass.”

16                        iii. No later than fourteen (14) days after an inspection, survey, and/or

17                              population estimate is completed, the Party that conducted the

18                              survey and/or population estimate must provide a copy of the

19                              results to all affected Parties.

20                         iv. Parties may dispense with an inspection, survey, and/or population

21                              estimate for each specific Property if the affected Parties so agree

22                              and enter into a harvest plan prior to engaging in any Shellfishing

23                              Activities.

24


     PERMANENT INJUNCTION - 4
          Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 5 of 10



 1                   d. Affected Parties must enter into a harvest plan prior to engaging in

 2                       Shellfishing Activities.

 3                           i. Within thirty (30) days of the results of a survey and/or population

 4                              estimate, the Party conducting the survey and/or population

 5                              estimate must present a reasonable harvest plan to the affected

 6                              Parties.

 7                          ii. A Party shall not object to the proposed harvest plan without good

 8                              cause.

 9                          iii. The harvest plan shall contain agreed upon or judicially

10                              determined harvest amounts.

11                          iv. If a Party does not agree to the proposed harvest plan within five

12                              (5) business days of when notice was provided, the Parties may file

13                              a new request for dispute resolution as to the specific Property,

14                              using procedures that will be established by the Court.

15            3. Engaging in Shellfishing Activities:

16                   a. Except for the notice requirements set forth in this Permanent Injunction,

17                       Tribal notice requirements have been satisfied and no notices, as required

18                       under the SIP, need to be re-served prior to a Tribe engaging in

19                       Shellfishing Activities.

20                   b. No Party shall obstruct, limit or restrict any other Party’s harvest of

21                       shellfish, which may be conducted in compliance with this Permanent

22                       Injunction.

23

24


     PERMANENT INJUNCTION - 5
          Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 6 of 10



 1                   c. Harvest quotas are limited to each Parties’ allocation of shellfish (e.g.,

 2                       Treaty and non-Treaty shares) as set forth in the SIP.

 3                   d. Tribal access to harvest any Property governed by Section 7 of the SIP is

 4                       subject to the terms of the SIP (see SIP at § 7.2.4) and prior decisions in

 5                       United States v. Washington (SIP at § 1.3).

 6            4. Required record-keeping for Shellfishing Activities:

 7                   a. A detailed report accounting for all cultivating, enhancing, producing,

 8                       harvesting, removing, or transferring of shellfish from each Property shall

 9                       be exchanged by the Parties within thirty (30) days of such Shellfishing

10                       Activity.

11                   b. For a harvest, removal, or transfer of shellfish, the detailed report shall

12                       include the following information:

13                           i. The dates of each harvest or removal of shellfish;

14                          ii. The quantity (in dozens for oysters and pounds for clams), size (in

15                              standard metric measurement), and species of shellfish harvested

16                              or removed from each specific property as identified by County

17                              parcel number; and

18                          iii. The dates of each transfer along with the quantity (in dozens for

19                              oysters and pounds for clams), size (in standard metric

20                              measurement), species, origin, and destination of shellfish

21                              transferred to and/or from each specific property as identified by

22                              County parcel number, as well as, the permit associated with the

23                              transfer.

24


     PERMANENT INJUNCTION - 6
             Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 7 of 10



 1                          c. Gold Coast must retain detailed records and reports of all Shellfishing

 2                              Activities specific to each Property – as identified by County parcel

 3                              number -- for ten (10) years from the date of the Shellfishing Activities. 2

 4            III.      Conduct Specific to Tribes

 5                   1. This Permanent Injunction does not constitute a waiver of the Skokomish Indian

 6                      Tribe’s primary right vis-à-vis other Indian tribes or an invitation to shellfish.

 7                   2. The Skokomish Indian Tribe may exclude any other Indian tribe and/or regulate

 8                      any other Indian tribe’s Shellfishing Activities within Skokomish’s primary right

 9                      area subject only to the decisions in United States v. Washington, 626 F. Supp.

10                      1405, 1486 (W.D. Wash. 1984), aff’d, 764 F.2d 670 (9th Cir. 1985).

11                   3. Each Tribe shall comply with the terms of any applicable inter-tribal sharing

12                      agreement.

13            IV.       Conduct Specific to Gold Coast

14            In addition to any required conduct specific to Gold Coast detailed in other sections of

15 this Permanent Injunction,

16                   1. Until compliance with Section IV.2. of this Permanent Injunction, Gold Coast

17                      must not engage, directly or indirectly, in any commercial shellfish growing

18                      and/or production on the Properties.

19                   2. Gold Coast may engage in commercial Shellfishing Activities on the Properties

20                      after full compliance with Section 6 of the SIP, the PSA, and this Permanent

21                      Injunction.

22

23            2
                The record indicates a single harvest cycle is typically four years for Pacific oysters and three years for
     Manila clams. Dkt. 108, p. 86. Thus, this ten-year time period is intended to require Gold Coast to retain records of
24   Shellfishing Activities for a period exceeding at least two typical harvest cycles as to each Property.



     PERMANENT INJUNCTION - 7
             Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 8 of 10



 1                   3. After providing a proper and complete Section 6.3 Notice to the affected Parties

 2                       for a specific Property, Gold Coast must wait at least ninety (90) days before

 3                       making any enhancements or conducting any cultivation on the Property.

 4                   4. Gold Coast is prohibited from transferring, selling, or assigning its assets to

 5                       another entity for the purpose of avoiding this Permanent Injunction.

 6                   5. Gold Coast shall not circumvent the requirements of the SIP, the PSA, and this

 7                       Permanent Injunction. This includes, but is not limited to Gold Coast having a

 8                       private property owner: comply with state law regarding shellfishing

 9                       requirements, conduct harvests, or maintain records to shield Gold Coast from the

10                       requirements of the SIP, the PSA, and this Permanent Injunction.

11                   6. Gold Coast shall not obstruct a Tribe’s access to any Property or take any action

12                       that results in delay or otherwise causes a loss of opportunity or a loss of access to

13                       a particular Property. This includes, but is not limited to, restricting a Tribe from

14                       landing boats on a Property, unreasonably denying upland access, 3 objecting to a

15                       Tribe’s Property access by characterizing the access as a trespass, or impeding

16                       communications between a Tribe and a private landowner.

17                   7. Gold Coast shall not take any actions intended to frustrate the purpose of the SIP,

18                       the PSA, and this Permanent Injunction.

19

20

21

22
              3
                  Under the modification to the SIP, “the Special Master should refuse access across privately owned upland
23 property unless ‘tribal members can demonstrate the reasonable absence of access by boat, public road, or public right
     of way.’” United States v. Washington, 19 F. Supp. 3d 1252, 1316 (W.D. Wash. 1997).
24


     PERMANENT INJUNCTION - 8
          Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 9 of 10



 1         V.     Notice Requirements

 2                1. A Party is required to provide notice to each affected Party at least twenty-one

 3                   (21) days prior to accessing a Property for the purpose of an inspection,

 4                   survey, and/or population estimate or for harvesting, transferring, or removing

 5                   shellfish from a Property.

 6                2. The requirements of the notices referenced in this Section are as follows:

 7                       a. A Party may provide the notice through the process and email

 8                           addresses provided under Section (n) of the PSA.

 9                       b. The notice shall provide the date(s) the Party intends to access or

10                           conduct activities on the Property.

11                3. A Party shall not prohibit access or activities on the Property on the date(s)

12                   provided in the notice.

13         VI.    Time Periods

14                1. The time periods in this Permanent Injunction may be modified on a Property-

15                   by-Property basis by written agreement of all affected Parties.

16         VII.   Relationship to Other Matters

17                1. This Permanent Injunction does not supersede or impair any decisions,

18                   judgments and/or orders issued or to be issued as part of administrative or

19                   State court proceedings relating to Curtis Scott Grout (aka Scott Grout) and/or

20                   Gold Coast Oyster, LLC.

21                2. This Permanent Injunction does not supersede or impair any previous

22                   agreement or proceeding in this Court related to Gold Coasts’ activities and

23                   other Tribes.

24


     PERMANENT INJUNCTION - 9
          Case 2:70-cv-09213-RSM Document 22188 Filed 04/20/20 Page 10 of 10



 1                3.   All Interested Parties retain their limited role in this subproceeding as to

 2                     matters of general applicability and/or to any actions of Gold Coast covered

 3                     by this Permanent Injunction which implicate tidelands within an Interested

 4                     Party’s usual and accustomed fishing area.

 5         VIII. Remedies

 6            A. Failure to comply with this injunction may result in a finding of contempt and an

 7                imposition of remedial sanctions to induce performance. Persistent refusal to

 8                comply with this Permanent Injunction may result in the Court instituting criminal

 9                contempt proceedings.

10            B. This Permanent Injunction may be amended by Court order or by stipulation of all

11                parties and the entry of an appropriate Court order.

12            C. The Court shall retain continuing jurisdiction to enforce the terms of this

13                Permanent Injunction, now in effect or as may be amended by Court order in the

14                future.

15         Dated this 20th day of April, 2020.


                                                         A
16

17
                                                         David W. Christel
18                                                       United States Magistrate Judge

19

20

21

22

23

24


     PERMANENT INJUNCTION - 10
